In an action, inter alia, to recover damages for breach of a lease agreement, the plaintiff appeals from an order of the Supreme Court, Westchester County (LaCava, J.), entered November 20, 2002, which granted the defendant’s motion to compel it to accept the defendant’s untimely answer and to strike its note of issue for an inquest.
Ordered that the order is affirmed, with costs.
*310The Supreme Court providently exercised its discretion in granting the defendant’s motion to compel the plaintiff to accept its untimely answer and to strike the plaintiffs note of issue for an inquest. The defendant was only seven days late in serving an answer, the default was not willful, and the plaintiff was not prejudiced thereby (see CPLR 2004, 2005, 3012 [d]; Fidelity & Deposit Co. of Md. v Arthur Andersen & Co., 60 NY2d 693, 695 [1983]; Rodriguez v L&S Sons, 295 AD2d 492 [2002]; Veith Enters. v Electrical Dev. & Constr., 292 AD2d 376, 377 [2002]; Santos v City of New York, 269 AD2d 585 [2000]; Leogrande v Glass, 106 AD2d 431 [1984]). Furthermore, the defendant’s evidence was sufficient to demonstrate a meritorious defense (see Anamdi v Anugo, 229 AD2d 408, 409 [1996]). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.